Filed 6/17/22 In re Serenity D. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re SERENITY D. et al.,                                    B314891
Persons Coming Under the
Juvenile Court Law.                                          (Los Angeles County
                                                             Super. Ct. No.
                                                             21CCJP02117A-B)
LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

AARON D.,

         Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Stacy Wiese, Judge. Affirmed.
     Landon Villavaso, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel and Kelly Emling, Social Justice
Counsel, for Plaintiff and Respondent.
                ________________________________
      Aaron D., father of seven-year-old Serenity D. and four-
year-old Levi D., appeals from the jurisdiction findings and
disposition order declaring Serenity and Levi dependents of the
juvenile court and releasing them to Aaron and their mother,
Vanessa J. On appeal Aaron argues the court’s jurisdiction
finding he had engaged in domestic violence was not supported
by substantial evidence. He also contends the court abused its
discretion by failing to terminate dependency jurisdiction at the
conclusion of the combined jurisdiction/disposition hearing. We
affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1.   The Detention of Serenity and Levi
      On April 16, 2021 the Los Angeles County Department of
Children and Family Services received a report that, on the
previous day, Aaron and Vanessa had engaged in a physical
altercation in front of Serenity. When interviewed by a
Department social worker the following week, Aaron explained
he and Vanessa had been married for 10 years and had separated
in January 2021. On the day of the altercation Aaron was home
with Vanessa, his two brothers, Alan H. and Abram H., and
Serenity. Earlier that day Vanessa and Aaron had been sexually
intimate, and Vanessa had surreptitiously recorded the
encounter on her cell phone. She threatened to post the video to
her social media account and send it to Aaron’s girlfriend. Aaron
took the phone from Vanessa to try to delete the video. According
to Aaron, Vanessa began slapping and punching him in an




                                 2
attempt to get the phone back. Vanessa then took a butcher
knife from the kitchen and waved it threateningly at Aaron.
Alan was able to restrain Vanessa; but, after she threatened to
stab Alan, Aaron told him to release her. Still waving the knife,
Vanessa pursued Aaron from the kitchen to his bedroom. At
some point Vanessa pinned Aaron against a wall with the knife
and inflicted two superficial cuts to Aaron’s neck, which had
healed by the time the social worker interviewed him.
Eventually either Aaron or one of his brothers was able to disarm
Vanessa. She continued to attack him, ripping his shirt and
biting him on his torso. Aaron, still holding Vanessa’s cell phone,
went downstairs to the parking lot and threw the phone over the
fence. Vanessa jumped over the fence, falling and injuring
herself. Vanessa then left to pick up Levi at school. Once at the
school Vanessa notified staff Aaron had attacked her, and police
were called. One of Aaron’s brothers also called the police. After
taking statements from Vanessa, Aaron, Alan and Abram, the
police officers determined Vanessa was the “dominant aggressor”
and arrested her for domestic violence and criminal threats.
       Aaron told the social worker that Serenity had been in the
room when the fight began and she saw Vanessa take out the
knife. After Serenity began to cry, Abram took her into a
bedroom so she would not witness the rest of the fight. Aaron
said there had been only one previous incident of domestic
violence in the relationship, over nine years earlier, which
involved Vanessa punching Aaron. Aaron informed the social
worker he did not intend to reconcile with Vanessa and he would
be filing for divorce. Aaron obtained a temporary restraining
order against Vanessa on April 20, 2021.




                                 3
       Vanessa gave the social worker only a brief account of the
incident. She admitted to filming explicit video of Aaron on her
cell phone and stated the fight began when Aaron took her phone
and would not return it. Vanessa said Aaron and his brothers
“ganged up on her” and she picked up the knife in self-defense.
Vanessa told the social worker she understood her actions that
day were wrong and nothing similar had ever happened before.
Vanessa’s statement to police officers the day of the incident
contained additional details. The police report stated that, when
police initially responded to the school to speak to Vanessa, she
was “in a state of panic” and was too “frantic” to explain what
had happened. After being taken to the hospital, Vanessa was
able to tell the police officers that, after taking the cell phone
from her, Aaron had pushed her against a wall, put his forearm
against her neck and squeezed her neck with his other hand.
Vanessa said she had been unable to breathe. Vanessa was able
to get away from Aaron and grabbed the knife from the kitchen.
After Aaron’s brother took the knife from her, Vanessa and Aaron
continued to wrestle for the cell phone. Vanessa was being
treated for pain to her lower back. The police officer observed a
small bruise on Vanessa’s forearm.
       The social worker interviewed Serenity a week after the
incident. Serenity told the social worker, “Mommy almost cut
daddy. I was a scared.” However, when police officers spoke to
Serenity the day of the incident, they reported she “appeared to
have no knowledge that an incident even occurred.”
       Abram’s and Alan’s statements to the police officers and
the social worker mostly corroborated Aaron’s statements.
However, the police report noted, “there appeared to be some
confusion as to who was the one that wrapped their arms around




                                4
[Vanessa] and who retrieved the knife” after she had been
disarmed, as both Abram and Alan claimed they had been the
one to do so.
       The Department filed a petition on May 6, 2021 pursuant
to Welfare and Institutions Code section 300, subdivisions (a) and
(b)(1),1 alleging Aaron and Vanessa had a history of engaging in
violent altercations, and recounting details of the April 15, 2021
incident. The petition alleged the parents’ violent conduct
endangered Serenity’s and Levi’s physical health and safety.
       At the detention hearing on May 11, 2021 the court stated
that, although the violence between Aaron and Vanessa was
“probably mutual,” the court was particularly concerned that
Vanessa had threatened Aaron with a knife in front of Serenity.
Accordingly, the court detained Serenity and Levi from Vanessa
and released them to Aaron. Aaron’s counsel requested a stay
away order, noting the temporary restraining order expired the
day of the hearing. Vanessa’s counsel also requested a stay away
order, explaining Aaron had shown up at Vanessa’s workplace
the prior week. The court issued mutual stay away orders and
ordered unmonitored visits for Vanessa.
      2.   The Jurisdiction/Disposition Report
      In a report filed July 14, 2021 the Department summarized
additional interviews with the family. Aaron’s account of the
altercation was consistent with his earlier statements. He
stated, “We were arguing over the phone. I had her phone, she
fought for the phone. It escalated to her getting a knife. . . . We
were wrestling around. I understand she was upset but it was



1     Statutory references are to this code.




                                 5
just the way she went about it, especially since my daughter was
there.”
       Vanessa initially refused to discuss the incident, telling the
social worker to read her earlier statements. She subsequently
agreed to be interviewed, as described in a report filed by the
Department on August 16, 2021. Vanessa told the social worker
that she and Aaron “had an intimate moment and I had a video
recording of the intimate moment. After that he took my phone
to try to delete the video. We wrestled in the house over the
phone, I was looking for the phone.” According to Vanessa, the
argument began playfully but became more aggressive. She said
they “tussled” for approximately 30 minutes before Aaron’s
brothers intervened. Vanessa continued, “I got tired of fighting
his brothers. I grabbed a knife from the kitchen and his one
brother took my daughter to his room to get her out of the way.”
Vanessa admitted she had held the knife to Aaron’s throat but
insisted she never intended to hurt him. Contrary to her earlier
statement, Vanessa said Aaron pushed her against the wall after
she had dropped the knife. Vanessa explained she had been hurt
that Aaron was dating someone else. She said that she “wanted
to use the video as leverage between him and [the other woman].
Now, I see I could have gone about it in a different way.”
       In a June 2021 interview Serenity told the social worker, “I
saw mommy holding a knife, she almost cut daddy’s neck. They
were arguing because daddy stole mommy’s phone. It was kinda
scary. Mommy got angry because daddy got a new friend, a
grown-up lady.” The social worker reported Serenity and Levi
did not appear to have any behavioral issues, were physically
healthy and were bonded to Aaron.




                                  6
       Vanessa told the social worker she wanted to reconcile with
Aaron. Aaron initially told the social worker he did not want to
reconcile; his goal was to cordially coparent with Vanessa.
However, in a last minute information filed on August 25, 2021
the Department reported a social worker had “spoke[n] to the
parents . . . who informed her that they wish to work on their
relationship and reunite as a couple. The parents both admitted
to infidelity in their relationship, and the mother stated that on
the date of the incident that was the basis for what led to the
Intimate Partner Violence incident. The mother admitted to [the
social worker] that she ‘took it too far’ and realized that she
placed her daughter, Serenity, in harm’s way.” The Department
further reported it had difficulty reaching Aaron throughout the
case and believed he was purposely making it difficult for the
Department to schedule interviews and conduct visits with the
children.
      3.   The Jurisdiction/Disposition Hearing
       At the jurisdiction/disposition hearing on August 30, 2021
Vanessa’s counsel argued the petition should be dismissed
because Serenity had not been harmed and there was no current
risk of harm, as Aaron and Vanessa had been abiding by the stay
away order. Aaron’s counsel asked the court to dismiss the
petition as to Aaron, arguing Vanessa had been the aggressor
and Aaron had acted appropriately after the altercation by
obtaining a temporary restraining order and filing for divorce.
Aaron’s counsel also informed the court that, contrary to the
Department’s most recent report, Aaron did not intend to
reconcile with Vanessa. Counsel for Serenity and Levi requested
the court sustain the petition, stating that, even if Aaron had not
been the initial aggressor, he provoked the incident by taking




                                 7
Vanessa’s phone and continued to fight with her rather than
returning it.
      The juvenile court sustained the petition. The court found
Aaron and Vanessa had been mutually aggressive and Aaron had
at least partially provoked the situation. The court observed this
was the second domestic violence incident in the relationship and
had been witnessed by Serenity.
      Proceeding immediately to disposition, Vanessa and the
minors’ counsel requested the children be released to both
parents. Aaron requested the court grant sole physical custody to
him and close the case. He argued he had provided a safe home
for Serenity and Levi in the months since the case had been
opened. The Department argued the case should remain open
and the children should continue to reside with Aaron and have
unmonitored visitation with Vanessa.
      The juvenile court declined to terminate jurisdiction and
released Serenity and Levi to both parents on the condition the
parents reside separately. The court ordered family maintenance
services, including a domestic violence program, for Vanessa,
individual counseling for both parents and conjoint counseling if
the parents decided to reconcile. The court also ordered the stay
away order to remain in place.
      Aaron filed a timely notice of appeal.
                         DISCUSSION
      1.   We Have Discretion To Review the Jurisdiction
           Findings
      Vanessa did not appeal, and Aaron does not challenge the
juvenile court’s jurisdiction findings as to her. Those findings
provide an independent basis for affirming dependency
jurisdiction over Serenity and Levi regardless of any alleged error




                                 8
in the findings as to Aaron. (In re I.A. (2011) 201 Cal.App.4th
1484, 1492 [jurisdiction finding involving one parent is good
against both; “‘“the minor is a dependent if the actions of either
parent bring [him or her] within one of the statutory definitions
of a dependent”’”]; see In re M.W. (2015) 238 Cal.App.4th 1444,
1452; In re Briana V. (2015) 236 Cal.App.4th 297, 310-311.) As a
result, even if we reverse the findings as to Aaron, the juvenile
court would still be authorized to exercise jurisdiction over the
children and to enter all reasonable orders necessary to protect
them, including orders binding on Aaron that address conduct
not alleged in the petition. (In re Briana V., at p. 311 [“The
problem that the juvenile court seeks to address need not be
described in the sustained section 300 petition. [Citation.] In
fact, there need not be a jurisdictional finding as to the particular
parent upon whom the court imposes a dispositional order”];
In re I.A., at p. 1492 [“[a] jurisdictional finding involving the
conduct of a particular parent is not necessary for the court to
enter orders binding on that parent, once dependency jurisdiction
has been established”]; see generally § 362, subd. (a) [the juvenile
court “may make any and all reasonable orders for the care,
supervision, custody, conduct, maintenance, and support of the
child”].)
       Nonetheless, in limited circumstances reviewing courts
have exercised their discretion to consider an appeal challenging
a jurisdiction finding despite the existence of an independent and
unchallenged ground for jurisdiction when those findings serve as
the basis for disposition orders also challenged on appeal. (In re
J.C. (2014) 233 Cal.App.4th 1, 4; see In re D.P. (2015)
237 Cal.App.4th 911, 917.) Because Aaron makes such a
challenge in this case—he argues the order at disposition




                                  9
continuing jurisdiction was an abuse of discretion—we exercise
our discretion and review the jurisdiction findings.
      2.     Substantial Evidence Supports the Domestic Violence
             Finding as to Aaron Under Section 300,
             Subdivision (b)(1)
           a. Governing law and standard of review
       The purpose of section 300 “is to provide maximum safety
and protection for children who are currently being physically,
sexually, or emotionally abused, being neglected, or being
exploited, and to ensure the safety, protection, and physical and
emotional well-being of children who are at risk of that harm.”
(§ 300.2; see In re A.F. (2016) 3 Cal.App.5th 283, 289; In re
Giovanni F. (2010) 184 Cal.App.4th 594, 599.)
       Section 300, subdivision (b)(1), allows a child to be
adjudged a dependent of the juvenile court when “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of his or her parent or guardian to adequately supervise
or protect the child, or the willful or negligent failure of the
child’s parent or guardian to adequately supervise or protect the
child.” A jurisdiction finding under section 300,
subdivision (b)(1), requires the Department to prove three
elements: (1) the parent’s or guardian’s neglectful conduct or
failure or inability to protect the child; (2) causation; and
(3) serious physical harm or illness or a substantial risk of
serious physical harm or illness. (In re L.W. (2019)
32 Cal.App.5th 840, 848; In re Joaquin C. (2017) 15 Cal.App.5th
537, 561; see In re R.T. (2017) 3 Cal.5th 622, 624
[“section 300(b)(1) authorizes dependency jurisdiction without a




                                 10
finding that a parent is at fault or blameworthy for her failure or
inability to supervise or protect her child”].)
       Although section 300 requires proof the child is subject to
the defined risk of harm at the time of the jurisdiction hearing
(In re D.L. (2018) 22 Cal.App.5th 1142, 1146), the court need not
wait until a child is seriously abused or injured to assume
jurisdiction and take steps necessary to protect the child.
(In re I.J. (2013) 56 Cal.4th 766, 773; In re Kadence P. (2015)
241 Cal.App.4th 1376, 1383; In re N.M. (2011) 197 Cal.App.4th
159, 165.) The court may consider past events in deciding
whether a child currently needs the court’s protection. (In re
Christopher R. (2014) 225 Cal.App.4th 1210, 1215-1216; In re
N.M., at p. 165.) A parent’s “‘[p]ast conduct may be probative of
current conditions’ if there is reason to believe that the conduct
will continue.” (In re S.O. (2002) 103 Cal.App.4th 453, 461;
accord, In re J.N. (2021) 62 Cal.App.5th 767, 775 [“[e]vidence of
past conduct may be probative of current conditions and may
assist DCFS in meeting [its burden of proof]”]; In re Kadence P.,
at p. 1384.)
       “‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.” [Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.”’” (In re




                                 11
I.J., supra, 56 Cal.4th at p. 773.) We review the whole record in
the light most favorable to the judgment below to determine
whether it discloses substantial evidence such that a reasonable
trier of fact could find that the order is appropriate. (Ibid.;
accord, In re I.C. (2018) 4 Cal.5th 869, 892.)
        b. The Department presented sufficient evidence domestic
           violence between Aaron and Jessica placed the
           children at substantial risk of serious physical harm
       Exposure to domestic violence may serve as the basis for a
jurisdiction finding under section 300, subdivision (b)(1).2
(In re R.C. (2012) 210 Cal.App.4th 930, 941.) “‘“Both common

2      As we recently held in In re Cole L., the “potential for
accidental injury during parents’ physically violent fights in the
presence of bystander children,” without more, will not satisfy
the statutory requirement for dependency jurisdiction based on
substantial risk of nonaccidental injury under section 300,
subdivision (a). (In re Cole L. (2021) 70 Cal.App.5th 591, 603; but
see In re Nathan E. (2021) 61 Cal.App.5th 114, 122 [“[w]e firmly
reject mother’s contention that domestic violence cannot be the
basis for juvenile court jurisdiction under section 300,
subdivision (a)”].) However, because substantial evidence
supports the juvenile court’s findings as to Aaron on the
section 300, subdivision (b)(1), count, we need not consider his
challenge to the court’s subdivision (a) finding. (See In re D.P.,
supra, 237 Cal.App.4th at p. 917; In re J.C., supra,
233 Cal.App.4th at p. 4; see also In re I.J., supra, 56 Cal.4th at
p. 773 [“‘[w]hen a dependency petition alleges multiple grounds
for its assertion that a minor comes within the dependency
court’s jurisdiction, a reviewing court can affirm the juvenile
court’s finding of jurisdiction over the minor if any one of the
statutory bases for jurisdiction that are enumerated in the
petition is supported by substantial evidence”]; In re Alexis E.
(2009) 171 Cal.App.4th 438, 451 [same].)




                                12
sense and expert opinion indicate spousal abuse is detrimental to
children.”’” (Id. at p. 942; see In re S.O., supra, 103 Cal.App.4th
at pp. 460-461 [“‘[domestic violence in the same household where
children are living is neglect; it is a failure to protect [them] from
the substantial risk of encountering the violence and suffering
serious physical harm or illness from it’”]; see also In re T.V.
(2013) 217 Cal.App.4th 126, 135 [“[e]ven though [the child] had
not been physically harmed, the cycle of violence between the
parents constituted a failure to protect her”].)
      Aaron argues the evidence did not establish his behavior
placed the children at risk because Vanessa was “the aggressor
and sole combatant” and he was the “victim fending off a violent
attack by a person who placed a knife to his throat.” This
argument disregards the conflicting evidence Aaron did not
merely act in self-defense but was aggressive toward Vanessa.
While Vanessa’s accounts of the incident were not entirely
consistent, in one of her interviews she stated Aaron and his
brothers ganged up on her and Aaron pushed her against the
wall and choked her before she grabbed the kitchen knife. This
account of the incident amply supports a finding Aaron was an
aggressor during the fight. Even if the court credited an
alternate version of events, it was undisputed Aaron refused to
return Vanessa’s phone and the fight lasted for several minutes,
progressing through various rooms and outside into the parking
lot. This evidence supports the reasonable inference Aaron at the
very least prolonged the altercation.
      Aaron also argues the evidence did not establish the
children were at current risk of harm by the time of the
jurisdiction hearing because the fight had been an isolated
incident and the violence was not likely to continue. We agree




                                  13
with Aaron that a single domestic violence incident, even if
considered with another episode from nine years earlier, may not
be sufficient to support a finding of ongoing domestic violence or
a history of such violence. However, in certain circumstances one
episode of domestic violence reasonably establishes a current risk
of harm to the children. (In re J.N. (2010) 181 Cal.App.4th 1010,
1025-1026.) “In evaluating risk based upon a single episode of
endangering conduct, a juvenile court should consider the nature
of the conduct and all surrounding circumstances. It should also
consider the present circumstances, which might include, among
other things, evidence of the parent’s current understanding of
and attitude toward the past conduct that endangered a child, or
participation in educational programs, or other steps taken, by
the parent to address the problematic conduct in the interim.”
(Ibid.)
       Here, the recent episode of domestic violence was a
significant one involving one parent threatening the other with a
knife in front of their daughter. Despite the length of the
confrontation neither Aaron nor Vanessa expressed any
contemporaneous concern for Serenity’s safety or well-being—she
was removed from the room by her uncle rather than the
protective actions of either parent. While both parents stated
they were willing to pursue therapy and/or counseling, neither
exhibited meaningful insight into his or her role in the
altercation. Aaron stated the argument “escalated,” but did not
appear to take any responsibility for the part he played in that
escalation. Likewise, Vanessa said she had “gone too far,” but it
was not clear which actions she realized were inappropriate or
that she understood how dangerous her behavior had been.
Aaron’s filing for dissolution of marriage and the parents’ ability




                                14
to abide by the stay away order may mitigate the risk of future
harm to the children, but a significant risk nonetheless remained.
There were conflicting reports as to whether Aaron and Vanessa
intended to reconcile. At the very least, it was undisputed
Vanessa wished to continue the relationship. Given that Aaron
and Vanessa’s separation had not prevented them from being
sexually intimate and engaging in domestic violence previously,
it was reasonable for the court to infer there was a continuing
risk they would have contact in the future. Under these
circumstances, the single episode of domestic violence was
sufficient to support a finding the children were at risk of harm
at the time of the jurisdiction hearing. (Cf. In re Cole (2021)
70 Cal.App.5th 591, 603 [physical danger to children was
minimal where domestic violence incident “involved, at most,
some pushing and grabbing . . . and took place outside the
presence of the children”].)
      3.   The Juvenile Court Did Not Abuse Its Discretion by
           Continuing Its Jurisdiction at the Disposition Hearing
      Aaron contends the juvenile court erred by failing to
terminate dependency jurisdiction over Serenity and Levi at the
conclusion of the disposition hearing. Rather than place the
children in both parents’ custody with supervision, Aaron argues,
the court should have terminated jurisdiction with an order
granting sole physical custody to Aaron.
      Once the juvenile court finds a basis to assume jurisdiction
over a child, “the court is then required to hear evidence on the
question of the proper disposition for the child.” (In re Destiny D.
(2017) 15 Cal.App.5th 197, 205.) “Typically, once the child has
been adjudged to be a dependent child pursuant to section 360,
subdivision (d), the juvenile court determines what services the




                                 15
child and family need to be reunited and free from court
supervision.” (Ibid.) However, at the disposition hearing the
court is not required to continue dependency jurisdiction over the
child and order the parents to participate in services. Instead,
the court “retains the discretion in an appropriate case to
terminate its jurisdiction at the close of a disposition hearing
when it finds services and continued court supervision are not
necessary to protect the child.” (Id. at p. 208.) But termination
of jurisdiction at the disposition hearing should not be the norm.
“To the contrary, it will be an unusual case when protections
imposed at disposition will be sufficient to permit the conclusion
that termination is appropriate.” (Id. at p. 211 [“[j]urisdiction
should not be terminated unless the court concludes services and
ongoing supervision are not necessary to protect the child”].)
       We review the juvenile court’s decision whether to
terminate jurisdiction at the disposition hearing for abuse of
discretion. (See In re Destiny D., supra, 15 Cal.App.5th at p. 213;
see also Bridget A. v. Superior Court (2007) 148 Cal.App.4th 285,
300-301.)
       Here, the court acted well within its discretion in
determining that continued jurisdiction over Serenity and Levi
was necessary. It is true Aaron had maintained a safe home for
the children since the domestic violence incident, obtained a
temporary restraining order and a stay away order, and filed for
dissolution of the marriage. However, as discussed, the domestic
violence incident had occurred during a period of estrangement,
thus it was not assured that Aaron and Vanessa would refrain
from violent contact absent additional counseling and
Department supervision, especially in light of the conflicting
reports as to whether they intended to reconcile. In addition,




                                16
because of the stay away order, the Department had handled the
scheduling and coordination of the children’s visits with Vanessa
in the four months the case was pending. There was no evidence
the parents would have immediately been able to peacefully
coparent without additional supervision. Based on this record,
the court acted well within its discretion in determining the
family needed continued supervision.
                         DISPOSITION
      The jurisdiction findings and disposition order are
affirmed.




                                          PERLUSS, P. J.


      We concur:



            SEGAL, J.



            FEUER, J.




                                17